898 F.2d 146Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth PHILLIPS, Plaintiff-Appellant,v.Lee A. WOOLEN, Co. II, Maryland Penitentiary, Defendant-Appellee.
No. 88-6709.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1989.Decided:  March 2, 1990.Rehearing and Rehearing In Banc Denied March 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (C/A No. 86-3872-R)
Kenneth Phillips, appellant pro se.
Glenn William Bell, Office of the Attorney General of Maryland, for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kenneth Phillips appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Phillips v. Woolen, C/A No. 86-3872-R (D.Md. May 18, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.